Case: 12-60438       Document: 00512087898         Page: 1     Date Filed: 12/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 18, 2012

                                     No. 12-60438                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



DENNIS WADE GILBERT,

                                                  Petitioner - Appellant
v.

COMMISSIONER OF INTERNAL REVENUE,

                                                  Respondent - Appellee



                               Appeal from the Decision
                            of the United States Tax Court
                                     No. 26091-11


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       This court of appeals is authorized by law to rule on any error of law made
by the Tax Court. The error must be pointed out to the court of appeals. By
error, it is meant an error of law.
       This court recognizes Mr. Gilbert’s objection to being referred to as a
taxpayer and his various discussions of rules and opinions. But nothing is said




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60438   Document: 00512087898     Page: 2   Date Filed: 12/18/2012



                                No. 12-60438

that points to an error of law made by the Tax Court. Therefore, the judgment
must be affirmed.
     AFFIRMED.




                                     2